NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-4801-17T1

IN THE MATTER OF THE
ESTATE OF FAITH HURSA,
     Deceased.


                Submitted December 4, 2019 – Decided February 26, 2020

                Before Judges Koblitz, Whipple and Mawla.

                On appeal from the Superior Court of New Jersey,
                Chancery Division, Bergen County, Docket No. P-
                000091-16.

                Lipsky Portales PA, attorneys for appellant Robin
                Roodenburg (Sean M. Lipsky and Elena Portales, of
                counsel and on the briefs).

                Joseph V. Mac Mahon, attorney for respondent Melissa
                Kelly (Joseph V. Mac Mahon, of counsel; Kelly Ann
                Miller, on the brief).

                Struble Ragno, attorneys for respondent Amy Hursa-
                Wilcox (Joseph J. Ragno, Jr., on the brief).

PER CURIAM

      Plaintiff Robin Roodenburg, one of decedent Faith Hursa's six surviving

children, appeals from the following orders: three May 26, 2017 orders denying
plaintiff's motion to disqualify Joseph J. Ragno, Jr. and the Ragno Law Firm,

LLC d/b/a Struble Ragno, permitting Ragno and Struble Ragno to intervene, and

granting her sister Amy Hursa-Wilcox's1 motion to quash a subpoena served to

the information technology company GCS Consultants; two April 25, 2018

orders entering summary judgment in favor of Amy and her sister Melissa Kelly

and dismissing the complaint against her brother Joseph Scott Hursa; a May 25,

2018 order removing plaintiff and Melissa as co-administrators of the estate of

Faith Hursa (Estate); two June 29, 2018 orders denying plaintiff's motion for

attorney's fees and costs and granting reimbursement of expenses and attorney's

fees to Melissa.

      The trial court dismissed plaintiff's claims and entered summary judgment

in favor of defendants on the basis that plaintiff was not ousted from the Estate's

residence in Franklin Lakes (the residence). We affirm. We also affirm the

court's fee decision. We remand only for a plenary hearing to resolve the dispute

concerning the quantity of Melissa's reimbursements.




1
    We use first names for the siblings for ease of reference, intending no
disrespect. We use Joseph Scott Hursa's middle name, because that is how the
trial court and parties refer to him.
                                                                          A-4801-17T1
                                        2
                                   I. Background.

        On December 26, 2007, decedent died intestate leaving six surviving

children: plaintiff, Melissa, Amy, Scott and Debra Hursa, and Jennifer Watkins

(collectively siblings).2 At the time of the decedent's death, the Estate had a

value of about $800,000 to $900,000, but the value was reduced to less than

$420,000 during this litigation.

        Melissa alleged she paid $60,9023 from her personal funds for the debts

and expenses of the Estate from December 28, 2007 until November 10, 2012.

The expenses include funeral expenses, homeowner's insurance, electric bills,

outstanding credit card balances, real estate taxes, and legal services. Melissa

testified at a deposition that upon her attorney's advice, she sought and received

a tax identification number for the Estate (EIN) from the Internal Revenue

Service on January 18, 2008.

        On February 29, 2008, the siblings' maternal grandmother, Ruth

Boatwright, died, leaving the siblings as her only heirs. At the grandmother's

repast, Melissa provided all the siblings, except Jennifer who was not in



2
    Scott, Debra and Jennifer have not appeared in the litigation.
3
    We round all monetary amounts to the nearest dollar.


                                                                         A-4801-17T1
                                         3
attendance, with a copy of decedent Faith Hursa's trust, which she then believed

validly transferred Faith Hursa's residence to her. She testified that she read the

first two paragraphs of the document and told her siblings that it put her "in

charge." She also presented her siblings with an agreement she prepared that

deemed her the administrator of the decedent's and the grandmother's estates and

allowed each of her siblings to receive a portion of their grandmother's estate.

      On March 7, 2008, Melissa opened a checking account on behalf of the

Estate, listing the owners as "Faith J[.] Hursa Estate" and "Melissa Kelly,

Executrix." The total amount in the checking account was $118,156. In May

2009, Melissa retained Struble Ragno to represent her in a complaint for

administration of the Estate. George Struble of Struble Ragno searched the deed

record and found that, contrary to Melissa's belief, the residence was not titled

in the trust's name. In July 2009, plaintiff and Melissa were appointed co-

administrators of the Estate.

      Amy, who had been living with the decedent in the residence prior to her

death, set forth in her certification that on September 19, 2009, she moved from

the residence to her grandmother's house in Fair Lawn, which "Melissa had

inherited . . . [and] allowed [her] to occupy. . . because of [her] limited financial

means at that time." Although Amy certified that she moved again in August


                                                                            A-4801-17T1
                                         4
2010 to Bloomfield, Melissa never told plaintiff about Amy's move. Rather,

Melissa sent plaintiff written correspondences between 2010 and 2012, stating

that Amy was still living in the residence. Plaintiff contends Amy lived there

until October 2012. On October 29, 2010, plaintiff asked Melissa where Amy's

rent for living in the residence was. Melissa testified that plaintiff's question

"threw [her] for a loop because rent [had] never been discussed."

      In March 2011, a real estate appraisal company estimated the value of the

residence at $475,000. On November 14, 2011, Melissa and Amy offered to buy

the residence for $400,000. As she had before, Amy listed the residence as her

home address in a federal tax form.

      Amy testified that she and her husband paid "a handful" of cable bills for

the residence from April to September 2012, while nobody lived there. While

maintaining that she did not live there, Amy said she left a pet cage, dresser,

knickknacks, clothing, and bed at the residence. Amy filled out a change of

address form effective October 14, 2012, listing her address in Bloomfield.

Cable service was disconnected on October 22, 2012.

      Plaintiff contends that after Amy moved out in 2012 until the sale of the

residence in November 2014, Scott lived there without paying rent. A realtor

for the residence certified that a man was living there during the ti me he listed


                                                                         A-4801-17T1
                                        5
the residence from May 2014 through September 2014. At a deposition, Scott

testified that from October to December 2013, he stayed at the residence "on

and off to clean [it] out." Scott said: "[T]he first time I heard about [the request

for] rent [from] me was [this] litigation." Plaintiff contends Melissa precluded

her from entering the residence from decedent's death until its sale in November

2014. Scott testified that Melissa never told him to keep plaintiff from entering

the residence.

      On November 17, 2014, the residence sold for $425,000 and the net

proceeds were deposited into the trust account of Melissa's attorney, Michael

Rudolph. On November 30, 2015, Rudolph wrote to Melissa: "If Amy was

living in the house . . . the reasonable rental value . . . should be charged to her

share of the [E]state. If she lived there only for two months after Melissa and

[plaintiff] qualified, that is de minimis and should not count."

      On July 12, 2016, plaintiff's counsel requested that Ragno provide her

with "a full and complete copy of [his] firm's file relating to the Estate

administration." After Ragno provided the requested information, plaintiff's

counsel asked that he provide emails between Melissa and Struble or his firm.

Ragno replied via email, "I have nothing here." Plaintiff alleges that Struble

Ragno destroyed evidence after the firm decommissioned its computer server.


                                                                           A-4801-17T1
                                         6
      In March 20, 2017, Ragno testified during a deposition that the server that

stored Struble Ragno's data was "no longer active" and that he "transferred the

information" to his current computer while the rest was cleared by GCS

Consultants. After confirming with GCS Consultants that it still had Struble

Ragno's server and data, in April 2017, plaintiff sent a subpoena duces tecum to

GCS Consultants asking a representative to appear for a deposition. The court

granted Amy's motion to quash the subpoena.

      The trial court's April 10, 2018 written opinion addressed: (1) Amy's

motion for summary judgment, (2) Melissa's motion for summary judgment and

(3) plaintiff's motion for default judgment against Scott. Plaintiff's complaint

included the following counts against Melissa, Amy and Scott: (a) breach of

fiduciary duty; (b) declaratory judgment; (c) violation of N.J.S.A. 3B:10-29; (d)

unjust enrichment; (e) conspiracy; and (f) ouster.

      In its written opinion, the trial court dismissed plaintiff's claims against

Scott, stating:

                    Judgment [cannot] be entered as to Scott on any
             count of the [a]mended [c]omplaint because there is no
             proof of residence or occupancy of the [r]esidence by
             Scott, no evidence that [rent] was ever demanded or is
             owed, and no proof that Scott ever had any role in
             excluding anyone from the [r]esidence, but for a de
             minimus two . . . days over a seven . . . year period,
             accepting as true the disputed allegations of [plaintiff]

                                                                         A-4801-17T1
                                        7
            and Debra. There being no basis in the record for any
            liability of Scott to the [E]state or [plaintiff], nor any
            coherent damage calculation, the [f]irst [a]mended
            [c]omplaint . . . as against Scott, will be dismissed with
            prejudice.

      Based on Amy's alleged occupancy of the residence, the court then

addressed plaintiff's conspiracy claim against Melissa:

                  The court [cannot] on this record, in the context
            of summary judgment jurisprudence, resolve the issue
            of when Amy left the [r]esidence – September 19, 2009
            (as she claims), or October, 2012 as Melissa contends,
            or some other date.

                  ....

                   Here, there is no evidence that [plaintiff] ever
            sought to occupy or co-occupy the [r]esidence after the
            mother's passing. If there is evidence Debra or Jennifer
            was barred from possession or access, that is a claim
            that belongs to [them], and neither sibling has elected
            to pursue it. What [plaintiff] sought, and what Melissa
            is said to have thwarted, is access to the [r]esidence.
            Amy purportedly had concerns that her personal
            belongings and animals would be at risk if others were
            provided keys to the home.

                  Here, there is no evidence that the [r]esidence
            was not physically susceptible to occupancy by more
            than one sibling. Nor is there any evidence [plaintiff]
            sought to occupy the [r]esidence or was prevented from
            occupying [it]. Accordingly, no ouster occurred.
            Capital Fin. Co. v. Asterbadi, 398 N.J. Super. 299, 312
            (App. Div. 2008).



                                                                         A-4801-17T1
                                        8
                   There being no ouster by Amy, there is no
            liability on [her] part to account or to pay rent . . . .
            Esteves v. Esteves, 341 N.J. Super. 197, 202 (App. Div.
            2008).

                    There is no evidence of a demand that Amy pay
            rent.

                   In sum, the court grants summary judgment in
            favor of Amy on the claim that she owes the [E]state
            compensation for her occupancy of the premises –
            however long that occupancy was – and on the claim
            that she ousted [plaintiff] from the [r]esidence.

The trial court then dismissed plaintiff's claims against Amy:

                  Accordingly, the following counts, to the extent
            they are against Amy, are dismissed:

            Count II: Declaratory Judgment seeking determination
            that Amy ousted [plaintiff] and owes rental/occupancy
            charges and that her share of the Estate should be
            proportionately reduced.

            Count IV: Unjust Enrichment Insofar as Amy was
            entitled to occupy the premises, her occupancy was not
            unjust and she had no duty to pay to stay.

            Count V: Conspiracy
            There being no ouster, Amy [cannot] be said to have
            conspired with Melissa to oust [plaintiff]. Possession
            was never sought. If possession was desired, [plaintiff]
            had the power to have the locks changed, or to come to
            court to demand access or possession, or to seek to
            dispossess her sister from the [r]esidence.




                                                                        A-4801-17T1
                                       9
      Lastly, the trial court dismissed plaintiff's claims against Melissa: "There

being no basis for relief against Scott or Amy with respect to their occupancy,

rent-free, of the [r]esidence, there is no basis for liability on the part of Melissa

for that state of affairs. All such claims are dismissed with prejudice."

      On April 25, 2018, the trial court entered an order providing:

             Summary [j]udgment . . . is entered in favor of . . .
             Melissa . . . and against [p]laintiff dismissing with
             prejudice [c]ounts II [declaratory judgment as to all
             defendants], III [violation of N.J.S.A. 3B:10-29 as to
             Melissa], IV [unjust enrichment as to all defendants], V
             [conspiracy as to all defendants], and VI [ouster as to
             all defendants] of the [f]irst [a]mended [c]omplaint as
             against . . . Melissa . . . .

The order further provided:

             Summary [j]udgment . . . is entered in favor of . . .
             Melissa . . . and against [p]laintiff as to [c]ount I of the
             [f]irst [a]mended [c]omplaint insofar as [p]laintiff's
             "breach of fiduciary" claims against . . . Melissa . . . are
             based upon factual allegations of use, occupancy and
             control of the [r]esidence by [d]efendants Melissa, Amy
             . . . and . . . Scott . . . that gave rise to the asserted
             claims of unjust enrichment ([c]ount IV), conspiracy
             ([c]ount V), and ouster ([c]ount VI), all of which have
             been dismissed with prejudice . . . .

                              II. Summary Judgment.

      We review a trial court's grant of summary judgment de novo, applying

the same standard as the trial court. Townsend v. Pierre, 221 N.J. 36, 59 (2015).


                                                                            A-4801-17T1
                                        10
Summary judgment is appropriate where the record establishes there is "no

genuine issue as to any material fact challenged and that the moving party is

entitled to a judgment or order as a matter of law." R. 4:46–2(c). We "review

the facts in the light most favorable to [the] plaintiff," as the non-moving party.

DiProspero v. Penn, 183 N.J. 477, 482 (2005).

      Amy argues, and we agree, that plaintiff's claims are barred because

plaintiff became an administrator in 2009 and did not file her complaint until

2016, thus exceeding the six-year statute of limitations. N.J.S.A. 2A:14-1; see

Warren v. Muenzen, 448 N.J. Super. 52, 66 (App. Div. 2016) (applying N.J.S.A.

2A:14-1 in the estate context).

      Plaintiff claims Amy lived at the residence from the date of decedent's

death, December 26, 2007, until Amy married in October 2012. Plaintiff became

a co-administrator of the Estate on July 23, 2009, and brought her first complaint

alleging Amy's wrongful occupancy on March 14, 2016. If plaintiff's cause of

action began to accrue on decedent's date of death, more than eight years elapsed

before plaintiff's 2016 complaint. See Midland Funding LLC v. Thiel, 446 N.J.

Super. 537, 548 (App. Div. 2016) (noting "[a] cause of action will accrue on the

date that 'the right to institute and maintain a suit first arose'") (quoting Johnson

v. Roselle EZ Quick LLC, 226 N.J. 370, 394-95 (2016)). Even assuming


                                                                            A-4801-17T1
                                        11
plaintiff's cause of action did not accrue until she was appointed as co-

administrator, more than six years elapsed before plaintiff's 2016 complaint and

thus the statute of limitations had run.         See N.J.S.A. 2A:14-1.     Without

reviewing in depth the trial court's apparently sound reasons to dismiss

plaintiff's claim for wrongful occupation of the residence against Amy, based on

an insufficiency of the evidence presented, the dismissal was proper based on

the statute of limitations alone.

                                    III. Fees.

      Plaintiff argues that even if the court's summary judgment decision is not

reversed, the court's denial of her legal fees should be reversed because the court

did not factor in plaintiff's statutorily mandated fiduciary duty to "take all steps

reasonably necessary for the management, protection and preservation of, the

estate." N.J.S.A. 3B:10-29. Plaintiff asserts that she was tasked with dealing

with the Estate's assets as "a prudent [person] dealing with the property of

another." N.J.S.A. 3B:10-26. She argues that the trial court erred by failing to

acknowledge her fiduciary duty and instead listing the eight factors set forth by

the Rules of Professional Conduct (RPC) for reasonable fees.              Rules of

Professional Conduct, Pressler & Verniero, Current N.J. Court Rules, Appendix

to R. 1:5(a), www.gannlaw.com (2019).


                                                                           A-4801-17T1
                                        12
      In response, Amy, citing to In re Bloomer, 37 N.J. Super. 85, 93-94 (App.

Div. 1955), states that "[g]ranting counsel fees and costs is within the sound

discretion of the [c]ourt." She notes that plaintiff's fee request of $175,265

represents about forty-two percent of the estate's entire value. In Bloomer, we

held that attorney's fees "should never exceed reasonable compensation for the

services rendered [for] the estate." Id. at 94.

      Fee decisions are afforded "considerable latitude." Grow Co., Inc. v.

Chokshi, 424 N.J. Super. 357, 367 (2012). A reviewing court will look for an

abuse of discretion when reviewing an award of attorney's fees. Ibid. An abuse

of discretion occurs where "a court's determination 'was not premised upon

consideration of all relevant factors, was based upon consideration of irrelevant

or inappropriate factors, or amounts to a clear error in judgment.'" Ibid. (quoting

Masone v. Levine, 382 N.J. Super. 181, 193 (App. Div. 2005)).

      The court discussed both RPC 1.5(a) and Bloomer in its analysis, noting

that "a court should not grant attorney fees that are not reasonably expended."

Citing to Rendine v. Pantzer, 141 N.J. 292, 335 (1995), the court explained that

reasonably expended fees are those that are not "excessive, redundant, or

otherwise unnecessary." The trial court denied plaintiff's request for fees based

on its conclusion that the record lacked support for her claims, finding: "[W]hile


                                                                          A-4801-17T1
                                       13
the fees overall are not unreasonable per se, they were incurred bringing clai ms

against a co-fiduciary and other beneficiaries that proved to have [no] factual or

legal support." Given the relatively small size of the Estate to be divided among

six siblings, and plaintiff's unreasonable positions, the court did not abuse its

discretion in denying her counsel fees. See Chokshi, 424 N.J. Super. at 367.

      When reviewing Melissa's fee request, the trial court found that "[t]he

work undertaken was entirely reasonable and necessary, the quality of work was

excellent, and the defensive positions taken by Melissa . . . were vindicated by

the court." The court offered a reasonable explanation for ordering that "the

fees sought [by Melissa] should be awarded in full."

                              IV. Reimbursements.

      Plaintiff argues the trial court erred in approving all of Melissa's $60,902

claim for reimbursement without sufficient proof of the expenses. Plaintiff

contends that a fiduciary must produce evidence of expenses pursuant to Rule

4:87-5 and Rule 4:87-8.      She further argues that any exceptions must be

addressed during an evidentiary hearing unless no factual dispute exists.

Pressler & Verniero, Current N.J. Court Rules, cmt. on R. 4:87-8 (2019); see In

re Estate of Skvir, 170 N.J. Super. 559, 562 (App. Div. 1979).




                                                                         A-4801-17T1
                                       14
      Plaintiff filed opposition to Melissa's motion for reimbursement. As an

example, she noted that the invoice Melissa provided for tree removal services

in the amount of $3317 was confirmed by the vendor to be doctored. Melissa

added $217 in sales tax, although the vendor said he "only charged and collected

$3100.00 for the work performed." Melissa did not submit proof of payment,

alleging she paid cash for the service. Debra and Jennifer also filed exceptions

to the accounting, adopting the allegations and arguments plaintiff made. The

trial court found Melissa had a right to reimbursement for expenses paid on the

Estate's behalf under In Re Estate of Beales, 13 N.J. Super. 222, 228 (App. Div.

1951), where we held that a fiduciary to an estate must exercise "that degree of

care and caution, skill, sagacity, and judgment, industry and diligence,

circumspection and foresight that an ordinarily discreet and prudent person

would employ in like matters of his own and in the same or similar

circumstances." The trial court noted it was "unpersuaded by any argument

raised by [p]laintiff" and reasoned that having granted summary judgment, it

"determined that Amy was not liable to the Estate for rent or other expenses . . .

Thus, there is no credit that need be applied, nor any need to have a plenary

hearing."




                                                                         A-4801-17T1
                                       15
      Plaintiff waived her right to a formal accounting, Rule 4:87-3, and audit

by the surrogate, Rule 4:87-6. However, plaintiff, Debra, and Jennifer objected

to Melissa's accounting for her expenditures made on behalf of the Estate. We

understand the trial court's desire not to further diminish this modest estate, to

be divided among six siblings, after ten years of litigation. However, a brief

evidentiary hearing is required to address the factual disputes raised concerning

Melissa's accounting. See Pressler & Verniero, Current N.J. Court Rules, cmt.

on R. 4:87-8.

      Plaintiff also raised arguments concerning her removal as co-

administrator, her request for further discovery, the summary judgment granted

Melissa and dismissal of Scott. We substantially rely on the trial court's reasons.

These arguments "are without sufficient merit to warrant discussion in a written

opinion." R. 2:11-3(e)(1)(E).

      Affirmed in part and reversed and remanded for an evidentiary hearing

regarding reimbursements. We do not retain jurisdiction.




                                                                          A-4801-17T1
                                       16